OPINION — AG — ** SALES TAX — MUNICIPALITY — PROCEEDS ** (1) ANY COUNTY SALES TAX IMPOSED BY AUTHORITY OF 68 O.S. 1370 [68-1370] — 68 O.S. 1372 [68-1372] WILL APPLY TO GROSS PROCEEDS AND GROSS RECEIPTS FROM ALL TAXED SALES AND SERVICES IN THE COUNTY, INCLUDING THOSE OCCURRING IN INCORPORATED MUNICIPALITIES WHICH LEVY SALES TAXES FOR MUNICIPAL PURPOSES. (2) THE COUNTY SALES TAX PERCENTAGE APPROVED BY THE COUNTY VOTERS MUST BE COLLECTED ON ALL COVERED SALES AND SERVICES, WITHOUT REGARD TO THE TOTAL AGGREGATE AMOUNT OF STATE, MUNICIPAL AND COUNTY SALES TAX APPLICABLE TO ANY SUCH SALE OR SERVICE. (3) THE PROVISIONS OF 68 O.S. 1370 [68-1370] WHICH CREATES A CLOSED CLASS OF COUNTIES EMPOWERED TO IMPOSE SALES TAXES ACCORDING TO COUNTY POPULATION AS DETERMINED IN THE 1980 FEDERAL DECENNIAL CENSUS, IS SPECIAL LEGISLATION UNCONSTITUTIONAL UNDER ARTICLE V, SECTION 32 ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 AND ARTICLE X, SECTION 20 . HOWEVER, THE REFERENCE TO "1980" IS SEVERABLE AND THE COUNTY SALES TAX IS APPLICABLE TO ANY COUNTY SHOWN BY THE LAST FEDERAL DECENNIAL CENSUS AS HAVING A POPULATION OF 125,000 OR LESS.  (ELECTION, CLASSIFIED COUNTIES, POPULATION, UNIFORM TAXATION) CITE: 68 O.S. 1350 [68-1350], 68 O.S. 2701 [68-2701], 68 O.S. 1370 [68-1370], 68 O.S. 1371 [68-1371] [68-1371], OPINION NO. 80-256, ARTICLE X, SECTION 20 (TAX EXEMPTION, EXCISE TAX, UNIFORMITY OF TAXATION) (JAMES B. FRANKS) *** SEE OPINION NO. 88-064 (1988) ****** ** SEE OPINION NO. 93-629 (1993)